                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     UNITED STATES OF AMERICA,                          Case No. 18-cv-01652-SI
                                  11                    Plaintiff,
                                                                                            ORDER RE DEFENDANT ALFRED
                                  12              v.                                        HARDING’S MOTION TO SET ASIDE
Northern District of California
 United States District Court




                                                                                            ENTRY OF DEFAULT
                                  13     ALFRED HARDING, et al.,
                                                                                            Re: Dkt. No. 44
                                  14                    Defendants.

                                  15

                                  16          Before the Court is defendant Alfred Harding’s motion to set aside the entries of default

                                  17   against him. Dkt. No. 44. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter appropriate

                                  18   for resolution without oral argument and VACATES the hearing set for August 9, 2019. The Court

                                  19   DENIES defendant’s motion.

                                  20

                                  21                                            BACKGROUND

                                  22          The government filed its complaint against Mr. Harding on March 15, 2018 and served him

                                  23   with the complaint and summons on March 22, 2018. Dkt. Nos. 1, 10. Mr. Harding’s answer was

                                  24   due on April 12, 2018. Mr. Harding did not file an answer or otherwise respond to the complaint

                                  25   by the April 12, 2018 deadline. The government moved an entry of default on April 17, 2018.1 Dkt.

                                  26   No. 16. On April 18, 2018, the clerk entered a default against Mr. Harding. Dkt. Nos. 17, 18. The

                                  27
                                              1
                                  28            The government first moved for entry of default judgment from the clerk. Dkt. No. 11,
                                       4/16/18. The Clerk declined that request, as no default had been entered. Dkt. No. 15.
                                   1   instant motion, filed over a year later, is the first time Mr. Harding has sought to set aside the default

                                   2   judgment.

                                   3           During the 15 months between entry of the judgment and Mr. Harding’s present motion, the

                                   4   government was in contact with Mr. Harding numerous times, including by phone, email, and in

                                   5   person for his deposition on May 20, 2019. Dkt. No. 45 at 2. Mr. Harding was repeatedly informed

                                   6   by the government that he is in default. Id. Mr. Harding also went so far as to come to the courthouse

                                   7   on June 28, 2019,the day a settlement conference was held before Judge Laporte, id. at 3, but he did

                                   8   not go inside to attend the settlement conference. Id.

                                   9

                                  10                                           LEGAL STANDARD

                                  11           “The court may set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). The

                                  12   Court considers three factors in determining if good cause exists: (1) whether the defendant engaged
Northern District of California
 United States District Court




                                  13   in culpable conduct that led to the default; (2) whether the defendant has a meritorious defense; and

                                  14   (3) whether reopening the default judgement would prejudice the plaintiff. Franchise Holding II,

                                  15   LLC. v. Huntington Restaurants Group, Inc., 375 F.3d 922, 925–26 (9th Cir. 2004). The Court may

                                  16   deny a motion to set aside a default if any one of the three factors is present. Id. However, “[a]s a

                                  17   general rule, default judgments are disfavored; cases should be decided upon their merits whenever

                                  18   reasonably possible.” Westchester Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009)

                                  19

                                  20                                                DISCUSSION

                                  21           Mr. Harding admits he “received court pages saying [he] was in default but not how to rectify

                                  22   the two defaults on April 18, 2018 and July 30, 2018.” Dkt. No. 44. Not only did he receive these

                                  23   papers, he was in contact with the government via email, phone, and in person during which the

                                  24   government informed him of his default status. Dkt. No. 45 at 2. Mr. Harding does not provide any

                                  25   explanation why he waited over a year to contest the default entered against him. Rather, he argues

                                  26   that he “had no counsel” and that “[i]t should be the duty of the court to tell, notify (sic) the defendant

                                  27   what should be done to rectify the situation.” Dkt. No. 44 at 2. Neither argument is persuasive.

                                  28   Nor does Mr. Harding provide any reason to reopen the discovery process (of which he was aware
                                                                                           2
                                   1   and in which he recalcitrantly participated).2 The Court finds that the motion is interposed solely

                                   2   for the purposes of delay and is not meritorious.

                                   3          The Court finds that Mr. Harding’s default was solely his own choice. He has not suggested

                                   4   that he has any meritorious defense, and the Court is aware of none. As such, good cause does not

                                   5   exist to set aside the default and Mr. Harding’s motion is DENIED

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 17, 2019

                                   9                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              2
                                  28            The government does not oppose setting aside the default, but does oppose reopening
                                       discovery.
                                                                                    3
